DETAILED ACTION
This action is in response to the amendment dated 33/22/2021.  Claims 1, 3, 4 and 9 are currently amended.  Claims 6-8 has been canceled.  Claims 10-11 are newly added.  Presently, claims 1-5 and 9-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 7/9/2019.  These drawings are acceptable.

Claim Objections
Claims 1-5 and 9-11 contain the following informalities:  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “wherein a gain of the transfer function is a ratio of an output to a disturbance in the feedback control system, and is lower than 0 throughout all frequency ranges” in lines 23-25.  It is unclear as to the subject of the limitation of “is lower than 0 throughout all frequency ranges”.  Is the subject of the limitation the “gain” or the “disturbance”?  Is the “gain” lower than 0 throughout all frequency ranges? Is the “disturbance” lower than 0 throughout all the frequency ranges?  It is unclear as to the metes and bounds of the limitation.
Claim 10 recites the limitation “according to claim 6” in line 1.  However, claim 6 has been canceled in the amendment dated 3/22/2021.  It is unclear as to the proper dependency for claim 10.  Claim 10 recites the limitation “the PWM signal” in line 12.  Claim 9 recites the limitation “a PWM signal” in line 4.  Should claim 10 depend from claim 1?  Should claim 10 depend from claim 9 in order to provide proper antecedent basis from the limitation of “the PWM signal”?  Should claim 10 depend from a different 
Claim 10 recites the limitation "the PWM signal" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretations - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 has been evaluated under the 35 U.S.C. 101.  Claim 1 recites the limitation:
A control apparatus comprising: 
a processor programmed to: 
approximate an electric circuit of a linear solenoid, through which a driving current flows, by a series circuit of a resistance and an inductance; 
formulate a circuit equation related to an instantaneous value of the driving current flowing through the series circuit; 
formulate an equation related to a controlled variable for controlling the driving current; 
derive a recurrence equation from the equation related to the controlled variable; 
solve the recurrence equation; 
linearize the solved recurrence equation by an approximation equation; 

wherein the transfer function is derived from the linearized equation related to the controlled variable, and is used to determine the controlled variable, and 
execute [a] feedback control with a feedback control system having parameters that are determined by using the (ILQ) design method, and which are applied to the derived transfer function, 
wherein a gain of the transfer function is a ratio of an output to a disturbance in the feedback control system, and is lower than 0 throughout all frequency ranges, and 
control, by the feedback control, the linear solenoid by controlling the driving current supplied to the linear solenoid.

It is considered that the recitations relating to the processor programmed to approximate an electric circuit, formulate a circuit equation, formulate an equation, derive a recurrence equation, solve the recurrence equation, linearize the solved recurrence equation, derive a transfer function are judicially recognized exceptions including “mathematical algorithms and formulas” (see MPEP 2106.04).  Further, the specification of the instant application recites that these steps may be implemented by either a human operator or an electronic computer (see paragraph [0049] of the specification dated 7/9/2019).
However, it is considered that the recitations of “execute [a] feedback control with a feedback control system having parameters that are determined by using the (ILQ) design method, and which are applied to the derived transfer function, wherein a gain 
Therefore, it is considered that the limitations of claim 1 satisfy the requirements under 35 U.S.C. 101.
Allowable Subject Matter
Claims 1-5 and 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or suggest a control apparatus comprising a processor programmed to approximate an electric circuit of a linear solenoid, through which a driving current flows, by a series circuit of a resistance and an inductance; formulate a circuit equation related to an instantaneous value of the driving current flowing through the series circuit; formulate an equation related to a controlled variable for controlling the driving current; derive a recurrence equation from the equation related to the controlled variable; solve the recurrence equation; linearize the solved recurrence equation by an approximation equation; derive, by an Inverse Linear Quadratic (ILO) design method, a transfer function of the feedback control from .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753